DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7,13,15 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ruokoski et al (“Passenger Allocation to Capacitated Elevator Problem” (cited by Applicant)).
Regarding Claims 1,7,13,15 Ruokokoski discloses a method for computing allocation decisions in an elevator system that uses immediate call allocation (page 4 lines 2-5), the method comprising the steps of:
obtaining historical passenger batch journey data relating to the elevator system (page 24, lines 23-27), wherein each passenger batch journey comprises an origin and a destination floor of the journey, the number of passengers of the journey and the time of the journey;

modelling expected calls in the future based on the historical passenger traffic statistics (“forecast” page 24, lines 23-27);
receiving at least one call (implicit in elevators as described); and
taking at least one modelled expected call into account as a received call in computing allocation decisions for the at least one call in the elevator system (“those forecasted destination calls are handled as new real calls” page 24, lines 27-29).
Regarding Claims 7,13 Ruokokoski discloses a group control system (first paragraph) which implicitly comprises a processor, a computer program embodied on a non-transitory computer readable medium, and program code (see also page 19).


Claim(s) 1,2,4,5,7,8,10,11,13,15,16,18,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Siikonen et al (USP 7083027).
Regarding Claims 1,7,13,15 Siikonon discloses a method for computing allocation decisions in an elevator group system that uses immediate call allocation (Abstract), the method comprising the steps of:
obtaining historical passenger batch journey data relating to the elevator system, wherein each passenger batch journey comprises an origin and a destination floor of the journey, the number of passengers (“load”) of the journey and the time of the journey (“information is collected” Col. 3 lines 50-67);
constructing historical passenger traffic statistics based on the passenger batch journey data (“statistics” Col. 3 line 53);

receiving at least one call (implicit in elevators as described); and
taking at least one modelled expected call into account as a received call in computing allocation decisions for the at least one call in the elevator system (dynamic zoning based on the forecasts, Col. 4 lines 34-39).
Regarding Claims 7,13 Siikonen discloses a group control system (Col. 3 line 50) which implicitly comprises a processor, a computer program embodied on a non-transitory computer readable medium, and program code.
Regarding Claims 2,8 Siikonen discloses estimating elevator load in elevators of the elevator system based on the historical passenger traffic statistics; and taking the estimated elevator load into account in computing subsequent allocation decisions in the elevator system (“car load factor” Col. 4 line 20).
Regarding Claims 4,5,10,11,16,18,20 Siikonen discloses the modelled expected calls comprise at least one landing, car call pair and destination call (dynamic zoning use these, Col. 4 lines 17-46).

Allowable Subject Matter
Claims 3,6,9,12,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/